Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 1 of 16 PagelD: 1

Thomas M. Madden - 044261987

MORRISON MAHONEY LLP

Waterview Plaza

2001 U.S. Highway 46, Suite 200

Parsippany, NJ 07054

Phone: 973-257-3526

Fax: 973-257-3527

Attorneys for Defendant, Target Corporation of Minnesota

 

MARIAN ROMANY,

Plaintiff, SUPERIOR COURT OF NEW JERSEY
y LAW DIVISION- HUDSON COUNTY
TARGET CORPORATION OF DOCKET NO.: HUD-L-2623-21
MINNESOTA, JOHN DOE EMPLOYEE Civil Action
INDENTIFIED AS TM, JOHN DOES 1-10
and ABC COMPANIES 1-10 (said names NOTICE OF REMOVAL

being fictitious),

Defendants.

 

PLEASE TAKE NOTICE that Defendant, Target Corporation of Minnesota, with its
principal place of business at 1000 Nicollet Mall, Minneapolis, MN, hereby removes the above-
captioned action from the Superior Court of New Jersey, Law Division, Hudson County, to the
United States District Court for the District of New Jersey, based upon the following:

1. On or about July 1, 2021, Marian Romany commenced a civil action by filing a
Complaint in the Superior Court of New Jersey, Law Division, Hudson County, entitled Marian
Romany v. Target Corporation of Minnesota, et al., Docket No.: HUD-L-2623-21.

2. A Summons was issued on Defendant, Target Corporation, on July 23, 2021.

3. According to the Complaint and upon information and belief, Plaintiff is a citizen

of the State of New Jersey.

100586346
Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 2 of 16 PagelD: 2

4. Defendant, Target Corporation, is incorporated in the State of Minnesota and has
its principal place of business at 1000 Nicollet Mall, Minneapolis, Minnesota.

5. Diversity of Citizenship existed among the parties when the Complaint was filed
on or about July 1, 2021. Diversity of Citizenship still existed among the parties at the time this
Notice of Removal is being filed.

7. Based upon Plaintiffs’ alleged injuries, coupled with medical bills, it is assumed
by this Defendant that Plaintiffs injuries are in excess of $75,000 exclusive of interests and
costs. Therefore, the United States District Court for the District of New Jersey has diversity
jurisdiction under 28 U.S.C. Sec. 1332(a), as this is a civil action between citizens of different
states in which the amount in controversy exceeds $75,000.

8. Pursuant to 28 U.S.C. Sec. 1446(b), this Notice is being filed with this Court
within thirty (30) days of Defendant’s first receipt “through service or otherwise, of a copy of the
initial pleading setting forth the claim for relief upon which such action or proceeding is based.”

9. Pursuant to 28 U.S.C. Sec. 1446(a), copies of the Summons, Complaint, Civil
Case Information Statement, Track Assignment Notice and Affidavit of Service, which
constitute all process, pleadings and Orders received by Target Corporation or its counsel in this
matter, are attached hereto as Exhibit “A”.

10. Pursuant to 28 U.S.C. Sec. 1446(d), a copy of this Notice of Removal is being
submitted for filing with the Clerk of the Superior Court in Hudson County and is being served

upon Plaintiff's counsel of record.

100586346
Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 3 of 16 PagelD: 3

11. In filing this Notice of Removal, Target Corporation does not waive any defects

in service of process, venue or personal jurisdiction.

Dated: August 20, 2021

100586346

Morrison Mahoney LLP

Attorneys for Defendant,
Target Corporation of Minnesota

By: /s/ Thomas M. Madden

 

Thomas M. Madden
Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 4 of 16 PagelD: 4

Exhibit A

51264117
 

 

_Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 5 of 16 PagelD: 5

ESCANDON, FERNICOLA,
ANDERSON, COVELLI & MCPHERSON
Robert M. Anderson, Esq. - 037041985

301 Main Street, Suite 3

Allenhurst, NJ 07711

(732) 663-1920

 

Attorneys for Plaintiff
MARIAN ROMANY, SUPERIOR COURT OF NEW JERSEY
LAW DIVISION: HUDSON COUNTY
Plaintiff,
DOCKET NO. HUD-L-2623-2]
v.
CIVIL ACTION
TARGET CORPORATION OF
MINNESOTA, JOHN DOE EMPLOYEE SUMMONS

IDENTIFIED AS TM, JOHN DOES 1-10
and ABC COMPANIES 1-10 (said names
being fictitious),

Defendants.

 

 

From the State of New Jersey
to the Defendant(s) named above: TARGET CORPORATION OF MINNESOTA

The Plaintiff, named above, has filed a lawsuit against you in the Superior Court of New Jersey. The
complaint attached to this summons states the basis for this lawsuit. If you dispute this complaint, you or your
attorney must file a written answer or motion and proof of service with the deputy clerk of the Superior Court in
the county listed above within 35 days from the date you received this summons, not counting the date you
received it. (The address of each deputy clerk of the Superior Court is provided.) If the complaint is one in
foreclosure, then you must file your written answer or motion and proof of service with the Clerk of the
Superior Court, Hughes Justice Complex, CN-971, Trenton, NJ 08625. A filing fee* payable to the Clerk of
the Superior Court and a completed Case Information Statement (available from the deputy clerk of the
Superior Court) must accompany your answer or motion when it is filed. You must also send a copy of your
answer or motion to plaintiffs attorney whose name and address appear above, or to the Plaintiff, if no attorney
is named above. A telephone call will not protect your nghts; you must file and serve a written answer or
motion (with fee and completed Case Information Statement) if you want the Court to hear your defense.

If you do not file and serve a written answer or motion within 35 days, the court may enter a judgment
against you for the relief the Plaintiff demands, plus interest and costs of suit. If judgment is entered against
you, the Sheriff may seize your money, wages or property to pay all or part of the judgment.

If you cannot afford an attorney, you may call the legal services office in the county where you live. A
list of these offices is provided. If you do not have an attorney and are not eligible for free legal assistance, you
may obtain a referral to an attorney by calling one of the Lawyer Referral Services. A list of these numbers is
also provided.

Dated: July 20, 2021
Michelle M. Smith

Michelle M. Smith, Clerk, Superior Court of New Jersey

 

 

 
 

 

Case 2:21-cv-15786-KM-ESK Documenti1 Filed 08/20/21 Page 6 of 16 PagelD: 6

Names/Addresses of Defendants to be Served: Target Corporation of Minnesota
c/o CT Corporation System
820 Bear Tavern Road
West Trenton, NJ 08628

 

 

 
Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 7 of 16 PagelD: 7

 

 

HUD-L-002623-21 07/01/2021 4:52:10 PM Pg 1 of 7 Trans ID: LCV20211571838

ESCANDON, FERNICOLA,
ANDERSON, COVELLI & MCPHERSON
Robert M. Anderson, Esq. - 037041985

301 Main Street, Suite 3

Allenhurst, NJ 07711

(732) 663-1920

Attorneys for Plaintiff

 

MARIAN ROMANY, SUPERIOR COURT OF NEW JERSEY

LAW DIVISION: HUDSON COUNTY
Plaintiff,
DOCKET NO. HUD-L-
v.
CIVIL ACTION
TARGET CORPORATION OF

MINNESOTA, JOHN DOE EMPLOYEE COMPLAINT AND DEMAND
IDENTIFIED AS TM, JOHN DOES 1-10 FOR JURY TRIAL

and ABC COMPANIES 1-10 (said names
being fictitious),

Defendants.

 

 

Plaintiff, Marian Romany, residing in Jersey City, County of Hudson and State of New
Jersey, by and through the undersigned counsel, by way of Complaint against the defendants,
says, States and avers as follows:

COUNT ONE

1, On or about July 9, 2019, Plaintiff Marian Romany was a shopper/business invitee
in a Target store owned and operated by Defendant Target Corporation located at 100 14" Street,
Jersey City, Hudson County, New Jersey.

2. At the time of the subject accident Defendant John Doe Employee identified on
incident report as “TM” (see incident report attached as Exhibit A), was an agent, employee and/or
servant of the Defendants Target Corporation of Minnesota, John Does 1-10 and/or ABC

Companies |-10 (said names being fictitious).
Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 8 of 16 PagelD: 8

HUD-L-002623-21 07/01/2021 4:52:10 PM Pg 2 of 7 Trans ID: LCV20211571838

3. On or about July 9, 2019, the Defendants John Doe Employee 1-10 identified as
“TM”, was negligent causing a shopping cart he/she was pushing to strike Plaintiff causing serious
bodily injury.

4, Defendants Target Corporation of Minnesota, John Does 1-10, and ABC
Companies 1-10 (said names being fictitious) are vicariously liable for the acts of their agent and/or
employee.

5. As a direct and proximate result of the negligence of the Defendants Target
Corporation of Minnesota, John Doe Employee 1-10 identified as “TM”, John Doe 1-10 and/or
ABC Companies 1-10 (said names being fictitious), the Plaintiff sustained severe and diverse
personal injuries for which she has incurred and will continue to incur medical expenses; loss of
income; pain and suffering, discomfort, inconvenience, emotional distress, disabilities and
restrictions of her normal daily activities, loss of quality, and enjoyment of life’s pleasures, and
such further damages as will be proven at time of trial.

WHEREFORE, Plaintiff, Marian Romany demand judgment against the Defendants for
damages, interest, attorney's fees, cost of suit and such other and further relief as the Court may

deem equitable and just.

COUNT TWO
i. Plaintiff repeats and reallege each and every paragraph of this Complaint as if fully
set forth at length herein.
2. At all times relevant hereto, Defendant Target Corporation had a duty to use

reasonable care in the hiring and/or training of employees to ensure such employees are competent,

fit to perform their duties, and/or lack dangerous characteristics.
Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 9 of 16 PagelD: 9

HUD-L-002623-21 07/01/2021 4:52:10 PM Pg 3 of 7 Trans ID: LCV20211571838

3, Defendant Target Corporation breached the abovementioned duty when it hired,
trained and/or retained defendant John Does Employee identified at TM, when they knew or should
have known he/she was incompetent and/or unfit to perform his/her duties which caused him/her
to negligently cause a shopping cart he/she was pushing to strike Plaintiff causing personal injury.

4. As a direct and proximate result of the negligence of the defendants, as aforesaid,
plaintiff Marian Romany sustained severe and diverse personal injuries for which she has incurred
and will continue to incur medical expenses; loss of income; pain and suffering, discomfort,
inconvenience, emotional distress, disabilities and restrictions on her normal daily activities; loss
of quality and enjoyment of life's pleasures, and such further damages as will be proven at time of
trial.

WHEREFORE, plaintiff Marian Romany demands judgment against defendant or in the
alternative, for damages, interest, attorney's fees, cost of suit and such other and further relief as

the Court may deem equitable and just.

DEMAND FOR ANSWERS TO INTERROGATORIES
The Plaintiff hereby demands that the answerng Defendant provide answers to the

following intcrrogatories:
Forms C and C(1) Interrogatories as amended in the 202] Rules

Goveming the Courts of the State of New Jersey

DEMAND FOR INSURANCE INFORMATION
PRIMARY AND EXCESS, RULE 4:10-2(b)
Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 10 of 16 PagelD: 10

HUD-L-002623-21 07/01/2021 4:52:10 PM Pg 4 of 7 Trans ID: LCV20211571838

Plaintiff hereby requires that the defendants disclose the policy limits of their liability
insurance, and Plaintiff stipulates that, pursuant to the above Rule, the answers to the following
questions shall not be offered into evidence:

1, State the limits of liability insurance and the name of the carmer
covering this Defendant.
2. State the limits of all excess or other liability coverage not

mentioned above and the name of the carrier covering the accident in question. If

none, state "none".

3. State the limits of medica] payments coverage, if any.

4. Set forth the name, address, policy number and policy limits of
each and every excess or secondary policy of liability insurance maintained by
Defendant at the time of this accident.

5. Attach certified copies of all liability and excess policies.

NOTICE TO PRODUCE

Pursuant to RX. 4:18-1, Plaintiff hereby demands that Defendants produce the following
documents within 30 days as prescribed by the Rules Governing the Courts of the State of New
Jersey. Additionally, please be advised that the following requests are ongoing and continuing in
nature and Defendants are therefore required to continuously update their responses thereto as
new information or documentation comes into existence.

l. A certified copy of the face sheet of the Defendant's policy along
with the face shect showing the liability limits applicable to that policy along with
a certified copy of the face sheet of any and all umbrella policies providing excess

liability coverage to the Defendant.
 

_ Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 11 of 16 PagelD: 11

HUD-L-002623-21 07/01/2021 4:52:10 PM Pg 5 of 7 Trans ID: LCV20211571838

2. Copies of any and all information obtained as a result of any
Central Index Bureau or Data Base Searches performed on the Plaintiff to
ascertain whether the Plaintiff ever filed a previous or subsequent claim.

3. Copies of any and all video tapes, photographs, investigation
reports, billing invoices, investigation notes, records or any and all other
documents pertaining to surveillance or other investigations performed on behalf
of the Defendant.

4. Copies of all written statements or transcriptions of verbal
statements given by the Defendant to any and all representatives of his or her
insurance company including but not limited to claims representatives, in-house
or outside investigators hired by his or her insurance company, etc. which is
discoverable pursuant to the case of Pfender v. Torres, 336 N.J. Super. 379 (App.
Div. 2001).

5. Any and all motion pictures, videotapes, film, photographs (laser
color copies at our expense), re-enactments, diagrams, charts or exhibits of any
kind that will be introduced or used at trial or deal with the accident or injunes
involved herein.

6. True copies of any and all written estimates or appraisal reports,
and repair bills of damage to Defendant’s and Plaintiff's vehicles as a result of the
accident giving rise to this lawsuit.

ie Any report or writing in possession of Defendant(s) or their
attorney or insurance company completed or signed by or on behalf of

Defendant(s).

 
 

Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 12 of 16 PagelD: 12

HUD-L-002623-21 07/01/2021 4:52:10 PM Pg 6 of 7 Trans ID: LCV20211571838

8, Written proof of Defendant’s insurance policy limits.

9. All reports, memoranda, qualifications, and curriculum vitae or
any other documents provided by any expert witness retained by you or anyone
acting on your behalf.

10. Copies of any and al] reports rendered by any public or private

 

agency or department arising out of any investigation of the accident or
occurrence which is the subject of this suit.

11. Copies of any and all excess or umbrella insurance agreements
which were in effect on the date of the incident, including name and address of
insurer and policy number.

12. All surveillance taken of any Plaintiff, whether or not you intend to
use same at trial, as well as names and addresses of any person who took the
surveillance, al] dates, and all time periods.

13. Copies of any and all reports, records, or other documents,
including C.I.B., which support Defendant’s contention that Plaintiff's injurics are
not directly related to the accident/incident which is the subject of this lawsuit, or

that the Plaintiff suffered personal injuries in prior or subsequent accident(s).

DEMAND FOR JURY TRIAL
Please take notice that the Plaintiff hereby demands trial by jury as to all issues raised by

the within pleadings.

DESIGNATION OF TRIAL COUNSEL
 

Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 13 of 16 PagelD: 13

HUD-L-002623-21 07/01/2021 4:52:10 PM Pg 7 of 7 Trans ID: LCV20211571838

Pursuant to R. 4:25-4, Robert M. Anderson, Esq. is hereby designated as trial counsel for
Plaintiff in the within matter.
CERTIFICATION
Pursuant to &. 4:5-1, the undersigned certifies that the matter in controversy is not the
subject of any other action pending in any other court or of a pending arbitration proceeding nor

is any other action or arbitration proceeding contemplated.

ESCANDON, FERNICOLA,
ANDERSON, COVELLI & McPHERSON

Attorneys for Plaintiff

/s/Robert Anderson
Dated: July 1, 2021 ROBERT M. ANDERSON, ESQ.

 
Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 14 of 16 PagelD: 14

 

 

HUD-L-002623-21 07/01/2021 4:52:10 PM Pg 1 of 2 Trans ID: LCV20211571838

Civil Case Information Statement

| Case Details: HUDSON | Civil Part Docket# L-002623-21

Case Caption: ROMANY MARIAN VS TARGET Case Type: PERSONAL INJURY

CORPORATION O F MINNESO Document Type: Complaint with Jury Demand

Case Initiation Date: 07/01/2021 Jury Demand: YES - 6 JURORS

Attorney Name: ROBERT MARTIN ANDERSON \s thls a professional malpractice case? NO

Firm Name: ESCANDON FERNICOLA ANDERSON & Related cases pending: NO

COVELL! If yes, list docket numbers:

Address: 301 MAIN ST STE 3 2ND FLOOR Do you anticipate adding any parties (arising out of same
ALLENHURST NJ 077110000 transaction or occurrence)? NO

Phone: 7326631920
Name of Party: PLAINTIFF : Romany, Marlan

Name of Defendant's Primary Insurance Company

Are sexual abuse claims alleged by: Marlan Romany? NO
(if known): Unknown

| 7 THE INFORMATION PROVIDED’ ON THIS FORM. CANNOT BE_ INTRODUCED INTO EVIDENCE

CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE 18 APPROPRIATE FOR MEDIATION

Do parties have a current, past, or recurrent relatlonship? NO
If yes, is that relationship:
Does the statute governing this case provide for payment of fees by the losing party? NO

Use this space to alert the court to any special case characteristics that may warrant individual
management or accelerated disposition:

Do you or your client need any disability accommodations? NO
If yes, please Identify the requested accommadation:

Will an interpreter be needed? NO
If yes, for what language:

Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO

| certify that confidential personal identifiers have been redacted fram documents now submitted to the
court, and will be redacted from all documents submitted in the future in accordance with Ru/e 1:38-7(b)

07/01/2021 /si ROBERT MARTIN ANDERSON
Dated Signed

 
 

Case 2:21-cv-15786-KM-ESK Document1 Filed 08/20/21 Page 15 of 16 PagelD: 15
HUD L 002623-21 07/02/2021 4:20:36 AM Pg 1 of 1 Trans ID: LCV20211573854

HUDSON COUNTY SUPERIOR COURT
HUDSON COUNTY
583 NEWARK AVENUE
JERSEY CITY NJ 07306
TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 748-4400
COURT HOURS 8:30 AM ~ 4:30 PM

DATE: JULY O01, 2021
RE: ROMANY MARIAN VS TARGET CORPORATION O F MINNESO
DOCKET: HUD L ~-002623 21

THE ABOVE CASE HAS BEEN ASSIGNED TO: TRACK 2.

DISCOVERY IS 300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

THE PRETRIAL JUDGE ASSIGNED IS: HON CHRISTINE M. VANEK

IF YOU HAVE ANY QUESTIONS, CONTACT TEAM 001
AT: (201) 748-4400.
IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING. OF YOUR PLEADING.
PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
ATTENTION:
ATT: ROBERT M. ANDERSON
ESCANDON FERNICOLA ANDERSON &
301 MAIN ST STE 3
2ND FLOOR
ALLENHORST NJ 07711

ECOURTS

 

 
Case 2ipcv-d62086-KM-EGte/2DDcuMmenbs PMiled V2/20/24nsRPageChe of Tie PagélD: 16

Marian Romany Plaintiff
vs.

Target Corporation of Minnesota Defendant

Person to be Served (Name & Address) :

Target Corporation of Minnesota c/o CT Service Corp

820 Bear Tavern Rd, Ewing, NJ 08628

Attorney:
Escandon, Fernicola, Anderson, Covelli & McPherson
Robert M Anderson, Esq.

Papers Served:

Superiar Court of New Jersey
Venue: Superior Court of New Jersey
Docket Number, HUD-L-2623-21

AFFIDAVIT OF SERVICE
(For use by Private Service)

Cost of Service pursuant to R. 4:4-3(¢)

Summons, Complaint and Jury Demand (Recelved Jul 21, 2021 at 12:00am EDT)

Service Data:
Served Successfully Cx]

Not Served CJ

[__] Delivered a copy to him / her personally

[_] Left a copy with a competent household
member over 14 years of age residing
therein (Indicate name & relationship at right)

Ss} Left a copy with a person authorized to
accept service, e.g, Management agent,
registered agent, etc.

(indicate name & official title at right)

Description of Person Accepting Service:

Sex. Female Age: 3040 Height: 5°11"

Unserved:

No such street In municipality

UO YOU

Other,

Server Data:

sngeeala sr ae - 2 20a

LUCILLE A. quinn Gatance
NOTARY PUBLIC OF NEW JERSE
My Commissitt Expires 6H 7 72024

tll CW posal hg

Notary Signature x
Lucille Quinn-Gamble

No response om: Date: _ Date:
Time; Time: a,
Comments or Remarks

Date Fri, Jul 23 2021 Time: 09:35 AM
Actempts: 1

Name of Person Served and relationship or title

Dionne Evan

Agent

 

130 Skin Color: African Hair Color: Alack

American

Defendant is unknown at the address furnished by the attorney
All reasonable inquiries suggest defendant moved to an undetermined address

 

|, Benito Acevedo, Sr., was at the time of service a competent adult
and nat having a direct interest in the litigation. | declare under
penalty of perjury that the foregoing is true and correct.

42 foe te

Be nito Acevedo, c

07/23/2021

 

DLG INVESTIGATORS, 3600 Highway 66 Suite 150, Neptune, Nj 07753,

Revised 9/30/2002, CN 1051 6-English

Affidavit of Service (9/30/2002)

page 1 of 1
